NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



KARIE PETIT,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-3634
                                   )
JASON PETIT,                       )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 15, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Collier County;
Mary Evans, Judge.

James M. Oliver of Cardillo, Keith &
Bonaquist, P.A., Naples, for Appellant.

No appearance for Appellee.



PER CURIAM.


              Affirmed.


NORTHCUTT, KHOUZAM, and CRENSHAW, JJ., Concur.